ORMOND, J.
The bill o.f exceptions, contains an in*351strument in writing, which, on the trial in the court below, the court was called on to expound. To the exposition thus given by the court, the defendant below, who is the plaintiff in this court, excepted, and assigns that matter here, as error.
It is the province of the court, to expound to the jury, all written instruments which may be offered in evidence. And in the exposition given to this paper, referred to in the bill of exceptions, we are of opinion, the court did not err.
The words “crop-time,” used in the said instrument, are to be expounded by popular meaning; and by any light which may be shed upon them, by any other part of the written agreement. The phrase evidently means, that portion of the year which is occupied in making and gathering the crop — the period of time, which would intervene between the time, when the crop no longer required working : in popular phrase, when “the crop is laid by,” and the time when the crop had matured, and it was necessary to commence gathering it, is that portion of the year which is not considered crop time. This view, if necessary, is aided by the instrument itself.
The defendant undertakes to work at light labor, such as he may prefer, during crop-time, and after the crop is laid by, to attend the hands without labor, in any business the defendant may employ them in. The distinction between crop-time, and that portion of the year when the crop is laid by, and not included in the term “crop-time,” is thus referred 10 and recognized.
The plaintiff, as appears from the evidence, having taken the hands from the defendant, while he was gathering the crop, and by consequence, during crop time, without his consent, and against his remonstance, was guilty of a violation of the contract, on his part, which authorized the defendant to abandon the contract, and sue for the injury he had sustained ; and the charge of the court to this effect is right.
*352There is no error in the charge of the court, and the judgment must be affirmed.